Citation Nr: 9935422	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-01 983A	)	DATE
	)
	)


THE ISSUE

1.  Whether there was clear and unmistakable error in a June 
18, 1986, Board decision, which granted service connection 
for benign submental nodule.

2.  Whether there as clear and unmistakable error in the July 
23, 1990, Board decision, which denied a compensable 
evaluation for benign submental nodule.


REPRESENTATION

Moving Party Represented by:  Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1977 to May 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on motion by the appellant as to clear and 
unmistakable error in June 18, 1986, and July 23, 1990, Board 
decisions.


FINDINGS OF FACT

1.  The Board granted service connection for benign submental 
nodule in a June 18, 1986, decision.

2.  The Board denied a compensable evaluation for benign 
submental nodule in a July 23, 1990, decision.

3.  The appellant has alleged that the RO failed to follow 
the June 18, 1986, Board decision in granting him benefits 
for benign submental nodule.

4.  The appellant has alleged that he disagrees with the July 
23, 1990, Board decision.


CONCLUSIONS OF LAW

1.  The appellant's allegation of clear and unmistakable 
error in the June 18, 1986, Board decision in the RO's 
failure to grant benefits following the Board's grant of 
service connection for benign submental nodule fails to meet 
the threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. § 20.1404(b) 
(1999).

2.  The appellant's allegation of clear and unmistakable 
error in the July 23, 1990, Board decision in that he 
disagrees with the decision fails to meet the threshold 
pleading requirements for revision of the Board decision on 
grounds of clear and unmistakable error.  38 U.S.C.A. § 7111 
(West Supp. 1999); 38 C.F.R. § 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has argued that there was clear and 
unmistakable error in the June 18, 1986, Board decision, 
which granted service connection for benign submental nodule.  
Specifically, the appellant's allegation is that the RO has 
not followed the direct order of the Board's June 1986 
decision in that the RO has not granted compensation for the 
service-connected benign submental nodule.  He states that 
due to the RO's failure to grant compensation, he was denied 
vocational rehabilitation, which would have changed his life.

The appellant has also argued that there was clear and 
unmistakable error in the July 23, 1990, Board decision, 
which denied a compensable evaluation for benign submental 
nodule.  The appellant has stated only that he disagrees with 
the July 1990 decision.

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 
(1999).  Pursuant to Section 20.1404(b) (1999), the motion 
alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Id.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be denied.  
Id.

After careful review of the evidence of record, the Board 
concludes that the appellant has not set forth specific 
allegations of error, either of fact or law, as to the June 
18, 1986, Board decision.  His allegation that the RO failed 
to comply with the Board's decision in not granting him 
compensation is not a specific contention of error of fact or 
law as to the June 1986 decision.  In that decision, the 
Board granted service connection for benign submental nodule 
in that decision.  The Board finds that a finding of clear 
and unmistakable error in that decision is impossible.  The 
only issue before the Board at that time was service 
connection.  That issue was granted.  The issue before the 
Board was not the degree of the impairment.  It must be noted 
that the appellant has specifically stated that his complaint 
is with the RO and not the Board.

Additionally, the Board concludes that the appellant has not 
set forth specific allegations of error, either of fact or 
law, as to the July 23, 1990, Board decision.  In that 
decision, the Board denied a compensable evaluation for 
benign submental nodule.  In the decision, the Board noted 
that the appellant appeared somewhat confused as to the 
disability for which service connection had been granted.  
The Board noted that service connection had been granted for 
benign submental nodule and not a throat or vocal cord 
disability.  The appellant has merely stated that he 
disagrees with such decision.  It appears that the appellant 
may be making an allegation as to how the facts were weighed 
in the Board decision, which cannot form the basis of a clear 
and unmistakable error claim.  See 38 C.F.R. § 20.1403(d)(3) 
(1999) (a disagreement as to how the facts were weighed or 
evaluated is an example of a situation which is not clear and 
unmistakable error in a Board decision).  

Accordingly, the Board finds that the appellant has not set 
forth any basis for a finding of error or any indication as 
to why the results of either the June 18, 1986, or the July 
23, 1990, Board decisions would have been different but for 
the alleged errors.  In fact, he has not alleged any error in 
the Board's June 1986 decision.  As to the July 1990 
decision, he has simply stated that he disagrees with it.  
Therefore, in the absence of allegations that set forth 
clearly and specifically alleged clear and unmistakable 
errors of fact or law in the Board decision, the legal or 
factual bases for such allegations, and why the results would 
have been manifestly different but for the alleged error, the 
appellant's motions for revision of a June 18, 1986, Board 
decision and a July 23, 1990, Board decision are denied.  See 
38 C.F.R. § 20.1404(b).  


ORDER

The motion for revision of the June 18, 1986, Board decision 
on the grounds of clear and unmistakable error as to the 
Board's granting service connection for benign submental 
nodule is denied.  The motion for revision of the July 23, 
1990, Board decision on the grounds of clear and unmistakable 
error as to the Board's denial of a compensable evaluation 
for benign submental nodule is denied.  



		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals


 


